DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Vanderleeden on 1/28/2022.
The application has been amended as follows: 

 1.	(Currently Amended)	A bioprocessing system, comprising:
	a first fluid assembly having a first fluid assembly line connected to a first port of a first bioreactor vessel though a first bioreactor line of [[the first bioreactor vessel, the first bioreactor line of the first bioreactor vessel including a first bioreactor line valve for providing selective fluid communication between the first fluid assembly and the first port of the first bioreactor vessel;
a second fluid assembly having a second fluid assembly line connected to a second port of the first bioreactor vessel through a second bioreactor line of the first bioreactor vessel, the second bioreactor line of the first bioreactor vessel including a second bioreactor line valve for providing selective fluid communication between the second fluid assembly and the second port of the first bioreactor vessel; [[
; and
a sampling assembly connected to the interconnect line intermediate the second bioreactor line valve and the first bioreactor line valve.


2.	(Currently Amended)	The bioprocessing system of claim 1, wherein:
	the interconnect line is connected to the second bioreactor line of the first bioreactor vessel, and the first bioreactor line and the first fluid assembly line; and
	wherein the interconnect line includes an interconnect line valve




3.	(Original)	The bioprocessing system of claim 1, wherein:
the first fluid assembly comprises a plurality tubing tails, each tubing tail of the first fluid assembly being configured for connection to one of a plurality of first reservoirs; and 
	the second fluid assembly includes a plurality tubing tails, each tubing tail of the second fluid assembly being configured for connection to one of a plurality of second reservoirs.

4.	(Original)	The bioprocessing system of claim 3, wherein:
	each tubing tail of the first fluid assembly includes a tubing tail valve for controlling a flow of fluid to or from a respective one of the plurality of first reservoirs; and
each tubing tail of the second fluid assembly includes a tubing tail valve for controlling a flow of fluid to or from a respective one of the plurality of second reservoirs.  

5.	(Currently Amended)	The bioprocessing system of claim 1 wherein
es[[


6.	(Currently Amended)	The bioprocessing assembly of claim 1, wherein:

the sampling assembly includes at least one tubing tail configuration for connection to a sampling terminus.



7.	(Cancelled)	

8.	(Original)	The bioprocessing system of claim 1, further comprising:
	a bidirectional first pump located along the first fluid assembly line and configured to initiate a flow of fluid between the first fluid assembly and the first bioreactor vessel, and between the first fluid assembly and the second fluid assembly.

9.	(Original)	The bioprocessing system of claim 8, further comprising:
	a bidirectional second pump configured to initiate a flow of fluid between the second fluid assembly and the first bioreactor vessel.

10.	(Original)	The bioreactor system of claim 9, wherein:
	the bidirectional second pump is configured to initiate a flow of fluid between the first bioreactor vessel and a second bioreactor vessel.

11.	(Cancelled)	


12.	(Original)	The bioprocessing system of claim 2, further comprising:
	a filtration line in fluid communication with the interconnect line and the first bioreactor line of the first bioreactor vessel; and 
	a filter positioned along the filtration line.

13.	(Original)	The bioprocessing system of claim 12, wherein:
	the filtration line surrounds the interconnect line valve of the interconnect line so that a flow of fluid through the interconnect line can be forced through the filtration line.

14.	(Currently Amended)	The bioprocessing system of claim 13, further comprising:
	a permeate waste line providing fluid communication between the filter and a waste reservoir connected to the second fluid assembly for conveying [[

15.	(Original)	The bioprocessing system of claim 14, further comprising:
	a permeate waste pump configured to pump the waste from the filter to the waste reservoir.

16.	(Original)	The bioprocessing system of claim 13, wherein:
	the filter is one of a hollow fiber filter and a flat sheet membrane.

17.	(Original)	The bioprocessing system of claim 5, further comprising:	
a sterile air source line connected to at least one of the first fluid assembly, the second fluid assembly, the interconnect line and/or the fluid flowpath intermediate the second bioreactor line valve and the first bioreactor line valve, the sterile air source line including a sterile air source line valve for selectively controlling a flow of sterile air from a sterile air source to at least one of the first fluid assembly, the second fluid assembly and/or the interconnect line.


the first fluid assembly line of the first fluid assembly is further connected to a first port of a second bioreactor vessel through a first bioreactor line of the second bioreactor vessel, the first bioreactor line of the second bioreactor vessel including a first bioreactor line valve for providing selective fluid communication between the first fluid assembly and the first port of the second bioreactor vessel; and
wherein the second fluid assembly line of the second fluid assembly is connected to a second port of the second bioreactor vessel through a second bioreactor line of the second bioreactor vessel, the second bioreactor line of the second bioreactor vessel include a second bioreactor line valve for providing selective fluid communication between the second fluid assembly and the second port of the second bioreactor vessel.

19.	(Original)	The bioprocessing system of claim 18, wherein:
the interconnect line provides for fluid communication between the second bioreactor line of the second bioreactor vessel and the first bioreactor line of the second bioreactor vessel.


20.	(Original)	The bioprocessing system of claim 19, wherein:
	the interconnect line provides for fluid communication between the second bioreactor line of the second bioreactor vessel and the second fluid assembly.

21-41. (Previously Cancelled)

42.	(New)		A bioprocessing system, comprising:
	a first fluid assembly having a first fluid assembly line connected to a first port of a first bioreactor vessel though a first bioreactor line of the first bioreactor vessel, the first bioreactor line of the first bioreactor vessel including a first bioreactor line valve for providing selective fluid communication between the first fluid assembly and the first port of the first bioreactor vessel;
a second fluid assembly having a second fluid assembly line connected to a second port of the first bioreactor vessel through a second bioreactor line of the first bioreactor vessel, the second bioreactor line of the first bioreactor vessel including a second bioreactor line valve for 
an interconnect line providing for fluid communication between the first fluid assembly and the second fluid assembly, and for fluid communication between the second bioreactor line of the first bioreactor vessel and the first bioreactor line of the first bioreactor vessel; and
	a bidirectional first pump located along the first fluid assembly line and configured to initiate a flow of fluid between the first fluid assembly and the first bioreactor vessel, and between the first fluid assembly and the second fluid assembly.


Allowable Subject Matter
Claims 1-6, 8-10, 12-20 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended (by way of Examiner’s Amendment, see above) to include the subject matter of former dependent claim 6, and is allowable for the reasons set forth in the prior Office Action. New independent claim 42 (entered by way of Examiner’s Amendment, see above) includes the subject matter of former dependent claim 8, and is allowable for the reasons set forth in the prior Office Action. The claim amendments have overcome all previously presented objections and 35 U.S.C. 112 rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799